Citation Nr: 1217499	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-26 735	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York
 
 
THE ISSUE
 
Whether there was clear and unmistakable error (CUE) in an April 1981 rating decision that denied service connection for a back condition.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1974 to August 1976.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision which, in pertinent part, found that the April 1981 rating decision which denied service connection for a back condition was not clearly and unmistakably erroneous.  
 
The Veteran testified at a hearing before a Veterans Law Judge in March 2007; a transcript of that hearing is of record.  The Veterans Law Judge who conducted the March 2007 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In January 2012, the Veteran indicated that he did not want another hearing. 
  
Subsequent to issuance of the July 2006 statement of the case, additional evidence was associated with the claims file.  However, as this evidence is not pertinent to the issue on appeal, remand for agency of original jurisdiction consideration is not required.  See 38 C.F.R. § 20.1304 (2011).
 
In a July 2008 decision, the Board found that the April 1981 rating decision, denying service connection for a back condition, was not clearly and unmistakably erroneous.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision setting aside the Board's July 2008 decision that there was no CUE in the April 1981 rating decision and remanded the claim to the Board for proceedings consistent with the Court's decision.  
 
In a December 2010 decision, the Board, again, found that the April 1981 rating decision, denying entitlement to service connection for a back condition, was not clearly and unmistakably erroneous.  The Veteran again appealed to the Court.  In September 2011, the Court granted a joint motion to vacate the December 2010 decision and to remand the matter for further development.
 
 
FINDINGS OF FACT
 
1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.
 
2.  Entitlement to service connection for a back condition was denied by the RO in an April 1981 rating decision; although notified of the denial the Veteran did not initiate an appeal. 
 
3. The April 1981 rating decision did not contain an error which was outcome determinative.
 
 
CONCLUSIONS OF LAW
 
1.  The April 1981 rating decision, which denied entitlement to service connection for a back condition, is final. 38 U.S.C.A. § 7105(c) (West 2002).
 
2.  The April 1981 rating decision, which denied entitlement to service connection for a back condition, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2011).
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).
 
Law and Regulations
 
Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied,  Second, the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  Third, a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
 
The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
 
In considering the CUE claim, the Board must consider the law in effect at the time of the April 1981 rating decision.  VA regulations applicable at the time of the April 1981, rating decision included:
 
Principles relating to service connection.
 
The provisions of 38 C.F.R. § 3.303 provide that:

(a) service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.
 
(b) Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.
 
(c) Preservice disabilities noted in service.  There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  
 
(d) Postservice initial diagnosis of disease.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.

Service connection may be presumed, for certain chronic diseases, such as arthritis, which are manifested to a compensable degree (10 percent for arthritis) within one year after discharge from active duty, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 C.F.R. §§ 3.307, 3.309 (1980).
 
The provisions of 38 C.F.R. § 3.310 (1980) governed the question of entitlement to service connection on a secondary basis, and it provided that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Factual Background and Analysis
 
The Veteran argues that there was CUE in an April 1981 rating decision, which denied entitlement to service connection for a back condition.  The April 1981 notice letter did not specifically advise the Veteran that his claim for service connection for a back condition had been denied; however, the Veteran was advised of the denial in a January 1982 letter, which also included a VA Form 1-4107, which explained his appellate rights.  The Veteran did not file a timely notice of disagreement.  Therefore, absent a finding of CUE, the April 1981 rating decision and the determinations therein are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
 
In his January 1981 claim, the Veteran indicated that he had been awarded a 20 percent rating for his right knee as well as a noncompensable rating for warts.  He stated that he now had a problem with his back and requested a re-evaluation to grant him a "greater disability".  
 
In the April 1981 rating decision, VA denied the Veteran's claim of entitlement to service connection for lumbosacral strain.  In that rating decision, the RO stated that service treatment records, including the Veteran's induction and discharge examinations, were negative for complaints or treatment of a back disorder.  The RO denied entitlement to service connection as there were no complaints or treatment for lumbosacral strain during service and sound medical consideration did not show any relationship between the Veteran's back condition and his service-connected right knee disability. 
 
Evidence existing at the time of the unappealed April 1981 rating decision consists of service treatment records, VA examination reports dated in May 1977 and March 1981, and VA treatment notes dated in October 1977.
 
Service treatment records reflect normal clinical evaluation of the spine on enlistment examination in August 1974.  In his Report of Medical History at enlistment, the Veteran denied recurrent back pain.  In December 1974, the Veteran presented with complaints of back pain.  He was given medication and a heating pad.  In February 1975, the Veteran reported that he initially injured his back playing basketball three months earlier, but did not see a doctor.  He described recurrent problems.  He added that his back problems were usually precipitated by uncomfortable positions, and his present episode was concurrent with sleeping on a sofa for the weekend.  On examination, range of motion was normal and there was no spasm.  The impression was a normal examination.  He returned with complaints of back pain in March 1975.  Examination was negative and the examiner indicated that "X-ray was within normal limits."  An X-ray report from March 1975 reflects that the study revealed what appeared to be unilateral spondylolysis of L5 on the right with no evidence of spondylolisthesis and no other abnormalities.  In August 1975, the Veteran complained of low back pain and the impression was low back pain secondary to "myo" strain.  On separation examination in July 1976, clinical evaluation of the spine was normal.  In August 1976, the Veteran complained of back pain for one week.  The examiner noted that he had lumbar puncture in May 1976 without sequela, and had a history of lifting heavy objects for the previous two weeks.  Physical examination was grossly within normal limits, and the impression was strain.
 
The May 1977 VA examination report as well as VA treatment notes dated in October 1977 are negative for complaints regarding or treatment for the Veteran's back.  During the March 1981 VA examination, the Veteran stated that he had low back pain from lifting before he had a knee injury and added that he still had low back pain and had been away from work (as a mailman) due to his back for three weeks.  A X-ray report revealed spondylolysis of L5, probably on the right side, normal contour and alignment of vertebral bodies, minimal narrowing between L4 and L5, and normal sacroiliac joints.  The pertinent diagnosis was lumbosacral strain by history only and spondylolysis-, L-5.  The examiner opined that the Veteran's mild back condition was not secondary to his service-connected right knee condition. 
 
In May 2004, the Veteran's representative argued that the April 1981 rating decision was clearly and unmistakably erroneous.  She noted that the RO had misinterpreted the Veteran's claim as one for secondary service connection.  She also discussed the Veteran's in-service complaints regarding low back pain.  In his August 2006 substantive appeal, the Veteran asserted that he sought treatment for his back within months of discharge from service.  During the March 2007 hearing, the Veteran testified that he hurt his lower back during service, doing physical training and carrying backpacks.   
 
In the April 2010 Memorandum Decision, the Court stated that, while the service treatment records were not contained in the record before the Court, there was evidence that the Veteran injured his back during service.  See Memorandum Decision, at p. 1.  The Court found that the correct facts were not before the RO at the time of the April 1981 rating decision, as, in that decision, the RO stated that the service treatment records were negative for complaints or treatment of a back condition, despite the fact that the service treatment records do note complaints regarding and treatment for low back pain.  See Memorandum Decision, at p. 2.  The Court went on to state that VA never adjudicated the back disability claim on a theory of direct service connection, but, rather, adjudicated this claim as secondary to the service-connected right knee disability, despite medical evidence of an in-service back injury unrelated to the knee.  See Memorandum Decision, at p. 3.    
 
The Memorandum Decision found that in the April 1981 rating decision the RO incorrectly stated that service treatment records did not include complaints regarding and treatment for back pain.  There is no question that the RO erred in making that determination.  That error, however, in and of itself, does not provide a basis for revision of that decision on the basis of CUE.  To constitute CUE, the error must be outcome determinative.  The error in the April 1981 rating decision was not outcome determinative.  In other words, even if the mistake not been made, the outcome of the decision was not required to be manifestly different, and the claim for service connection could rationally be denied. 
 
In this regard, while the service treatment records include complaints regarding and treatment for back pain, no diagnosis was rendered following the Veteran's complaints in December 1974.  The impression was "normal examination" following his complaints in February 1975.  Although a March 1975 X-ray report indicated that views of the lumbosacral spine revealed what "appear to be unilateral spondylolysis of L5 on the right" the report also indicated that there was no evidence of spondylolisthesis and no other abnormalities were identified.  Further, an additional March 1975 service treatment record stated that the examination was negative and the examiner indicated that they had reviewed X-ray results and found that they were "within normal limits."  While there was a finding of low back pain secondary to "myo" strain in August 1975, clinical evaluation of the spine was normal in July 1976.  While the impression in August 1976 was strain, subsequently there were no complaints regarding a back disorder during VA examination or VA outpatient treatment in 1977.  As such, at the time of the April 1981 rating decision, there was conflicting evidence as to whether the Veteran had a chronic back disability during service, and reasonable minds could have come to different conclusions regarding the question of chronicity.  
 
Moreover, at the time of the April 1981 rating decision, there was no evidence, such as a nexus opinion, establishing a medical relationship between either the diagnosed back disorder and the in-service complaints of and treatment for back pain, or his service-connected right knee disability.  Rather, the VA examiner who evaluated the Veteran in March 1981 specifically stated that the mild back condition was not secondary to his service-connected knee condition.    
 
In regard to the argument that the RO failed to consider the question of entitlement to direct service connection in the April 1981 rating decision, that rating decision found that service connection was not warranted as there were no complaints regarding or treatment for a lumbosacral strain during service.  In this regard, the undersigned finds that the RO did, in fact, consider direct service connection.  While the RO did not specifically refer to the applicable laws and regulations governing direct service connection, the absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  See VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) (A failure to mention something in a decision does not trigger a presumption that it was not considered.)  Moreover, the Court has held that a failure to specifically discuss a particular theory is not necessarily prejudicial.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  
 
Nevertheless, as noted above, in the April 2010 Memorandum Decision, the Court found that VA had not adjudicated the Veteran's claim for service connection for a back condition under the theory of direct service connection.  The Board is bound by the findings contained in the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Once again, however, failing to consider entitlement to direct service connection was not outcome determinative.  As discussed above, at the time of the April 1981 rating decision, there was no medical evidence of a nexus between the Veteran's current back disorder and his complaints regarding back pain in-service.  Moreover, reasonable minds could differ as to whether a chronic back disorder was incurred inservice.  
 
The Board has considered the fact that, in his August 2006 substantive appeal, the Veteran stated that he sought treatment for his back condition within months of discharge and, during the March 2007 hearing he testified that he went to the VA hospital to file a claim for back pain three days after separation from service.  In April 1977, the RO requested VA treatment records from March 1977 to the present.  In May 1977, the New York VA Medical Center responded that review of its records did not show any treatment for the Veteran.  The first VA treatment records following separation from service currently associated with the claims file are dated in October 1977.  It does not appear that the RO requested VA treatment records from August 1976 to March 1977.  The Court has held that VA has constructive notice of VA generated documents.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam).  Nevertheless, even if records of VA treatment prior to October 1977 did exist, and include treatment pertinent to the Veteran's back condition, the Bell doctrine is not retroactive prior the date of issuance of that decision.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see VAOPGPREC 12-95 (May 10, 1995).  In this particular case, at the time of the 1981 rating decision, the "constructive-notice" doctrine was not in existence.  Therefore, while not specifically alleged by the Veteran, the Board may not consider any argument that VA had constructive notice of any VA generated documents in connection with the allegation of CUE in the April 1981 rating decision.  
 
Thus, there was no evidence of record at the time of the April 1981 rating decision which included a medical nexus between the Veteran's back condition and service.  
 
Finally, in the September 2011 Joint Motion, the parties agreed that in the December 2010 decision, the Board failed to consider the appellant's claim of CUE in the April 1981 rating decision under the regulations relating to direct service connection, as well as any and all alternative service connection theories that may apply as directed by the Court in the April 2010 Memorandum decision.  Specifically, the parties pointed out that while the Board cited the provisions of 38 C.F.R. § 3.303(b), the Board failed to address it's applicability to the Veteran's claim in that there was no discussion as to whether the spondylolysis of L5, shown on x-rays in service and diagnosed during the March 1981 VA examination, was a chronic condition, which would permit a finding of service connection under 38 C.F.R. § 3.303(b).    
 
To this argument, the Board reiterates that although a March 1975 X-ray report indicated that views of the lumbosacral spine revealed what "appear to be unilateral spondylolysis of L5 on the right," in an additional March 1975 service treatment record, the x-ray examination was found to be negative and the examiner indicated that the reviewed X-ray results were "within normal limits."  Thus, on this evidence, chronicity of spondylolysis at L5 in service was questionable at the time of the 1981 decision.  An isolated finding is not evidence of a chronic disorder.  In such circumstances, continuity of symptomatology is required to support the claim.  Here, subsequent to service, there were no complaints regarding the back during VA examination or VA treatment in 1977.  The first documented evidence, subsequent to service, of complaints of or treatment for a back disorder was the March 1981 VA examination report.  Thus, continuity of symptoms is not demonstrated.  Further, it bears repeating that the March 1981 examination report did not provide a nexus opinion linking the Veteran's back disorder with any inservice complaints.  
 
To prevail in a claim of CUE, it is not enough to show that the evidence suggests that another outcome was possible.  Rather, it must be shown that proper application of governing law to the factual evidence mandated only one possible outcome.  In this case, neither the evidence of record at the time, nor governing law in April 1981, was such that it was beyond the judgment of the RO to find that service connection was not warranted.  While reasonable minds might differ as to whether the RO reached the correct determination as to the disposition of the Veteran's claim in the April 1981 decision, the fact that adjudicators made a determination on a question on which reasonable minds might differ is an insufficient basis upon which to predicate a finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991).
 
In light of the foregoing, the Board concludes that the April 1981 rating decision did not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  There is no basis upon which to find CUE in April 1981 decision.
 
 
ORDER
 
As the April 1981 rating decision which denied entitlement to service connection for a back condition was not clearly and unmistakably erroneous, the appeal is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


